  Case 3:21-cv-00007-X-BH Document 9 Filed 04/09/21                  Page 1 of 2 PageID 19



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JAY CHUNG,                                   )
     ID # 1876067,                           )
            Petitioner,                      )
                                             )
vs.                                          )       No. 3:21-CV-7-X-BH
                                             )
DIRECTOR, Texas Department of Criminal )
Justice, Correctional Institutions Division, )
              Respondent.                    )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE AND
                   DENYING CERTIFICATE OF APPEALABILITY

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.        For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the Motion for Time Extension to File

28USC§2254 [sic], received on December 31, 2020 (doc. 3), is DISMISSED for lack of subject

matter jurisdiction.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the petitioner is DENIED

a Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation in support of its finding that the petitioner

has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable
    Case 3:21-cv-00007-X-BH Document 9 Filed 04/09/21                         Page 2 of 2 PageID 20



whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). 1

        In the event that the petitioner files a notice of appeal, he must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

        SIGNED this 9th day of April, 2021.




                                                   UNITED STATES DISTRICT JUDGE
                                                   BRANTLEY STARR




1
 Rule 11 of the Rules Governing Section 2254 Cases in the United States District Courts, as amended effective on
December 1, 2019, reads as follows:
       (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
            when it enters a final order adverse to the applicant. Before entering the final order, the court
            may direct the parties to submit arguments on whether a certificate should issue. If the court
            issues a certificate, the court must state the specific issue or issues that satisfy the showing
            required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal
            the denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
            Procedure 22. A motion to reconsider a denial does not extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
            entered under these rules. A timely notice of appeal must be filed even if the district court issues
            a certificate of appealability.
